Title: Mary Smith Cranch to Abigail Adams, 25 May 1798
From: Cranch, Mary Smith
To: Adams, Abigail


          
            
              My Dear Sister
              Quincy May 25th 1798
            
            Vanity of vanity! & the conseiquenc of it is vexation of Spirit— who ever is inclin’d to live beyond their income let them enter the House where plenty hospitality & an appearence of wealth used to be display’d at the moment the mask is fallen of, & they will behold a Scene of distress & woe enough to tear the heart of love & Friendship
            I have long Suspected Doctor Welsh’s affairs were embarras’d but I knew his profession was a profitable one—& I hop’d he would work himself out of difficulty. Mrs welsh had desir’d me to bring her mother down to make them a visit & yesterday She thought proper to go in the Stage. I went in our chaise to see her safe there. but what was my astonishment when I arriv’d & found his doors were clos’d
            mr Smith & Cousin Betsy came immidiately to mr Greenleafs to me & beg’d me to go to the Doctors & take his mother aside & desire her not to put her hand to a Single paper but to go out of Town again as soon as she had rested herself, that he would come in a few days & see her & she might depend upon him for the care of her. The House Firniture & all his Lands are made over to Mr Smith & have been so all winter & mr Smith told he all would not make him whole I never Saw mr S so agitated grieved & angry before. The Docr have been like others catching at every thing to keep his head above water, but which has only added to his weight & made him sink the deeper— without designing to do wrong, how much injury we may do our Neighbours! I ask’d mr S if he was not hurt by his brick-works he said he was, but it was beyond description. the Methods he had taken to raise money to his own injury & he would not now have clos’d his doors if Mr S had not push’d him in & oblig’d him to do it— I heard it first in the Street as I was passing a Shop before I had seen mr S. & I veryly thought my legs would not have Supported me to mr Greenleafs door— Mrs welsh had never suspected her Husbands circumstances & does not know now, how past redeemtion he is, & indeed it does not seem as if She could bear any more. I never Saw a person so distress’d— She could Scarcly Speak to be hear’d it has unfitted her for every thing She has neither eat nor sleeps for Several days & nights & is very weak. the

Daughters dear girls look’d distress’d for their Parents but talk very properly. I did not see the Docr. he had Gentlemen with him but mr S Said —— but he does not know his feelings. my heart acks for him. I always thought he had quick & delicate feelings— this fine edge must have been blunted by the violenc done to them in order to save appearences, if he is now callous. The tears stream’d down the woe-worn channels of mr S face while he talk’d to me upon his affairs & his conduct—& mrs Smith seem’d afflicted as if She had bury’d another child. you may well think I had a dreadful day I felt when I got home too fatigue’d to write a line & Shall not now be able to write you half I wish
            I had to tell his Mother My Self— dreadful tydings for a Parent to hear when she thought to come to a house of affluence & had promiss’d herself So much pleasure from visiting her Friends once more—but Such is the world we live in. we know not what a day or hour will bring forth. how you will be affected my Sister when you read this letter. they were all very dear to us. I brought Henry away with me to stay with me till the first Shock was over. Such children have no discretion & he distress them by runing in & out So often in the day. they were affraid he would not keep the door Shut
            mrs Brisler must be prepair’d to hear of the death of her Mother. She dy’d last night She has been very unwell all winter but has fail’d very fast about a week Since. old Mr Marsh was buried this week. whos turn will be next God only knows. may we all be found ready—
            I did not receive Your letter of the 10th till last Teusday the post mark was only put on 7 days before at Philadelphia it must have lain in that office all that time mr Blacks to his Wife did not arrive till the same day yours did
            The Presidents answer to the Quincy address was so affectionate & tender we could not read it without tears & as so many of the youth at least do not read newspapers we thought it would not be amiss to have it read after Sermon a Sunday— accordingly Mr Whitman read it to a very full Meeting in the afternoon last Sunday evening—read it in a most pathetick manner, & the people were not a little affected. Deacon webb absolutely turn’d pale— I have not heard of a creatures objecting to its being read
            I thought Pheby wanted a Gown more than wood at this Season & I bought her one yesterday & Shall add the lining & matting my Self
            mr Lane is painting your House & fences this week the other house is not far enough done for Mr Porter to move in tis a great

work. I have been hurrying them about it— the feeding Such an army of workmen is no small expence. I believe the doctor wants more money than I mention’d your Sending. he finds it necessary to purchase more Beef & Several things he did not expect to want— mrs Porter wishes to know if you would have her use all the chops & Shoulders of Bacon. She has Boild some of the chops & hands but I told her I thought She had better not dress any more till you were consulted
            The mail is come for the Letter. I must only say Love to the President & Louisia from your ever / affectionate Sister
            
              Mary Cranch
            
          
          
            will you correct or finish half words in my last
          
        